Citation Nr: 1227464	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-03 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUE

Entitlement to a compensable rating for the service-connected residuals of a gunshot wound to the upper right abdomen involving injury to Muscle Group XIX with laceration to the ascending colon status post exploratory laparotomy.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Detroit RO.

In a June 2011 rating decision, the RO assigned the Veteran a total rating based on individual unemployability by reason of service-connected disability, effective on April 22, 2010

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 



FINDINGS OF FACT

1.  The service-connected residuals of a gunshot wound to the abdomen is shown to be productive of a disability picture no greater than moderate disability involving a through and through wound of a short track due to a single bullet without the explosive effect of a high velocity missile or prolonged infection; there is no evidence of moderately severe muscle injury with impairment involving an injury that included prolonged infection or soughing of soft parts, and intermuscular scarring; history or complaint of consistent cardinal signs and symptoms of muscle disability; and object findings of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side and tests showing impairment in strength and endurance when compared to the sound side. 

2.  The residual scarring associated with the service-connected gunshot wound residuals is adherent, but otherwise asymptomatic; the scars are not deep, do not cause limited motion, do not cover an area of 144 square inches or greater, is not unstable, is not painful on examination, or cause limitation of function of the affected part.


CONCLUSION OF LAW

The criteria for the assignment of rating of 10 percent, but no higher, for the service-connected residuals of a gunshot wound to the upper right abdomen involving injury to Muscle Group XIX with laceration to the ascending colon, status post exploratory laparotomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.55, 4.56, 4.71a including Diagnostic Code (Code) 5319, 4.118 including Diagnostic Code 7800-7805 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The April 2007 letter provided the Veteran with notice of VA's duties to notify and assist him in the development of his claim consistent with the laws and regulations outlined above. 

In this regard, the letter informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim. 

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  

The Veteran was also provided a VA examination that is deemed to be adequate for adjudicating the claim.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 


Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's residuals of a shell fragment wound to the right upper abdomen, with laceration of the ascending colon are rated as noncompensable (0 percent), under Diagnostic Code 7805-5319.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

38 U.S.C.A. § 4.118 provides the schedule of ratings pertaining to the skin with Codes 7800 through 7805 specifically applicable to scars.  

Substantive changes were implemented by regulatory amendment, effective on October 23, 2008.  These regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the 2008 changes are inapplicable to this claim, and consideration of the claim under the applicable criteria for claims filed prior to October 23, 2008 is appropriate. 

Under the criteria in effect prior to October 23, 2008, scars, other than head, face, or neck, that are deep or that cause limited motion, may be assigned a 10 percent evaluation where the area or areas exceeds 6 square inches (39 sq. cm.), and higher evaluations for scars that affect a greater area.  38 C.F.R. § 4.118, Code 7801 (2007). 

Under Code 7801, scars other than head, face, or neck that are deep or that cause limited motion may be assigned a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118.  

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note 1.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note 2. 

Under Code 7802, scars, other than head, face, or neck, that are superficial and do not cause limitation of motion, may be assigned a maximum schedular rating of 10 percent.  38 C.F.R. § 4.118.

Under Code 7803, superficial, unstable, scars may be assigned a maximum schedular rating of 10 percent.  Id.

Under Code 7804, scars that are superficial and painful on examination may be assigned a maximum schedular rating of 10 percent.  Id.

Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Code 7805. 

38 C.F.R. § 4.73 provides the schedule of ratings pertaining to muscle injuries with Code 5319 specifically applicable to Muscle Group XIX.

Under Diagnostic Code 5319, the function of that muscle group is support and compression of abdominal wall and lower thorax; flexion and lateral motions of spine; and synergists in strong downward movements of arm.  A 0 percent rating may be assigned for slight disability, a 10 percent rating is for moderate disability, a 30 percent rating is for moderately severe disability, and a 50 percent rating is for severe disability.  38 C.F.R. § 4.73.

When evaluating muscle disabilities, a through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscle group damaged.  38 C.F.R. § 4.56(b).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe. 

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i).  

History and complaint characteristic of moderate muscle disability includes service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  38 C.F.R. § 4.56(d)(2)(ii).  

Objective findings are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii). 

The type of muscle injury that is moderately severe is one that is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).

History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound; record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii).

Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii). 

Severe muscle disability is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i).

History and complaint characteristic of severe muscle disability includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(4)(ii).

Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4)(iii). 

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The Veteran contends the service-connected residuals of a gunshot wound warrant a compensable rating.

The Veteran's service treatment records show that he suffered a gunshot wound to the right upper quadrant of the abdomen in November 1965.  An examination showed muscle spasm of the right peri-spinal muscles, a 1 cm wound of the right upper quadrant of the abdomen with powder burns and a 1 cm wound of the right flank posteriorly.  He underwent an exploratory laparotomy that revealed a laceration of the ascending colon, and contusion of the liver edge and the gall bladder.  He also underwent an appendectomy incidental to the surgery.  The Veteran was discharged after approximately 3 weeks.

A December 1965 treatment record notes complaints of abdominal pain at the site of the gunshot wound; the impression was that of post-operative paresthesia.

In January 1966, the Veteran complained of incisional pain and tenderness just below the umbilicus in the area of the laparotomy.

A February 1966 service treatment record indicated that the Veteran reported having trouble with the area of the gunshot wound that consisted of severe abdominal pain.

During the course of the current appeal, a VA examination was conducted in May 2007 when a history of an injury involving a high velocity missile on the right side of the abdomen that was a through-and-through wound.  The wound was not initially infected before healing, and there was no associated bone, nerve, vascular, or tendon injury.  There was currently no evidence of pain, decreased coordination, increased fatigability, weakness, uncertainty of movement, or of other symptoms.  

On examination, the specific muscle group injured was identified as Muscle Group XIX and there was no evidence of tissue loss or loss of strength.  The muscles functioned sufficiently to perform activities of daily living. 

A scar was present that was identified as a vertical abdominal scar on the right side of the abdomen that extended above and below the umbilicus.  It was 19 cm in length and .5 cm in width.  The scar was not painful or tender to touch, but it was adherent.  No separate entry and exit scars were identified.  

There was no residual nerve, tendon or bone damage or any skin ulceration or breakdown over the scar.  There was no finding of underlying soft tissue damage or muscle herniation or loss of deep fascia or muscle substance and there was no limitation of joint motion due to the injury.  The scar was determined to be asymptomatic.

A May 2009 private treatment record indicated that the Veteran's abdomen was soft and nontender.  

On February 2011 VA examination, the Veteran denied having residual pain, discomfort, or weakness stemming from the initial gunshot wound; he only reported having digestive problems since that time.  

On examination, there was tissue loss overlying the gunshot entry wound, which was on the anterior abdomen with involvement of Muscle Group XIX on the right; the exit wound was posterior.  The condition was stable and was not undergoing treatment.  There were no significant changes in the findings since the last examination other than there being the presence of tissue loss. 

Based on the evidence showing the Veteran had a through-and-through injury gunshot wound in service with muscle damage, the disability must be evaluated as no less than a moderate injury under 38 C.F.R. § 4.56 (b).  Hence, the criteria for a 10 percent rating are met for the service-connected disability.

As to whether a rating in excess of 10 percent is warranted, the evidence must show, at a minimum, that the disability more closely resembles the criteria for a moderately severe muscle injury.

Here, the through and through deep penetrating wound was made by a small high velocity missile, but there was no prolonged infection or sloughing of soft parts and intermuscular scarring.  Therefore, the criteria for the type of injury associated with a moderately severe muscle injury or worse are not shown. 

As for the history and complaint of the muscle injury, the initial hospitalization was prolonged; however, there have not been consistent complaints of cardinal signs and symptoms of muscle disability as defined.  As noted, cardinal signs include low of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination and uncertainty of movement.  Throughout the appeal the Veteran has denied weakness or pain or any other symptoms directly associated with the area of the gunshot wound.  

As for keeping up with work requirements, the Veteran is retired and is shown to have been able to function sufficiently in his activities to include activities of daily living.  Therefore, the disability is not characterized by the history and complaint associated with a moderately severe muscle injury.

In terms of objective findings, the entrance and exit scars indicate the track of missile through Muscle Group XIX.  Although tissue loss is shown, there is no evidence of loss of deep fascia or muscle substance on palpation or normal firm resistance of muscles compared with the sound side.  

There is also no evidence of impairment in strength or endurance testing when compared with the sound side.  

Throughout the appeal, the Veteran consistently denied having any symptoms directly associated with the gunshot would; his only complaint was having "digestive symptoms" that began coincident with the injury, which was diagnosed as GERD on the February 2011 examination.  

On this record, the initial injury, complaint and history, and objective findings are not consistent with moderately severe muscle injury.  Thus, the criteria for moderately severe muscle injury are not demonstrated.

Consideration must also be given to whether a separate rating based on having abdominal scars is assignable in this case.

The scars associated with the gunshot wound are not deep or cause limited motion and do not meet the size requirements under Code 7801 to warrant a compensable rating.  They do not meet the size requirements to warrant a compensable rating under Code 7802.  

The scars are not unstable or painful, which precludes a compensable rating under Code 7803 or Code 7804.  The scars do not produce any limitation of function of the abdomen, and the provisions of Code 7805 are not applicable.

Thus, the Board concludes that a preponderance of the evidence is in favor of a 10 percent rating, but no more, for the service-connected residuals of a gunshot wound to the right side of the upper abdomen with damage to Muscle Group XIX.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described, the service-connected disability picture is not shown to be manifested by findings that are unusual or exceptional as to fall outside the scope of the applicable schedular criteria.   

To the extent that the service-connected disability picture is reasonably addressed by the established rating standards, the referral of this case for extraschedular consideration is not in order. 


ORDER

A 10 percent rating for the service-connected residuals of a gunshot wound to the upper right abdomen involving injury to Muscle Group XIX with laceration to the ascending colon status post exploratory laparotomy is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


